 In theMatterOf INGERSOLL MILLINGMACHINECOMPANY,EMPLOYERandUNITED AUTOMOBILE, AIRCRAFT&AGRICULTURALIMPLEMENTWORKERSj—OF AMERICA(UAW-CIO),PETITIONERCase No. 13-RC-87.-DecidedJuly27, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board. The hearing officer's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named in the Direction of Electionclaim to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit.The parties agree that a unit of production and maintenance em-ployees is appropriate.They disagree, however, with respect to theinclusion or exclusion of four categories of employees : hourly paidengineering department employees, nurses, routing clerks, and service-men.The petitioner would exclude all four from the unit; the Em-ployer would include all four in the unit.The International Associa-tion of Machinists and the United Automobile Workers of America,.AFL, would exclude the nurses, routing clerks, and hourly paid en-gineering department employees from the unit, but would include,servicemen therein.*ChairmanHerzog and Members Murdockand Gray78 N. L R. B., No. 68.535 536DECISIONSOF NATIONALLABOR RELATIONS BOARDHourly paid engineering departmentemployees:These employeesare essentially draftsmen;their work consists of preparing detailedworking drawings for use in the shop as blueprints of the machineryto be manufactured,and checking the work of mechanical engineers.They are supervised by a chief engineer,who supervises no produc-tion employees.All parties would exclude from the unit the salariedengineering department employees,who do substantially the samework as do the hourly paid engineering department employees, butwho may be slightly more skilled.The hourly paid employees areoften promoted to salaried positions within the engineering depart-ment.We do not believe that the interests of these employees liewiththose of the production and maintenance employees.We shall,therefore,exclude them from the unit.'Nurses:All the Employer's nurses are graduate,registered nurses.There is no physician on duty in the plant,and the nurses have theentire responsibility for the care of injured employees until relievedby a physician,when necessary.They are clearly professional em-ployees, their interests are not with the production employees, andwe shall,therefore,exclude them from the unit 2Routing clerks:These employees receive blueprints from the en-gineering department,and determine the sequence of operations foreach part andthe time whichshould be required on each operationwithin the plant.This is done in order to gauge the time normallynecessary to produce a certain machine, rather than to standardizethe wages of employees.The routingclerks are supervised by theplant superintendent,who also supervises the production and main-tenance employees.On these facts,we believe that the routing clerksare similar to time-study employees.We shall,therefore,excludethem from the production and maintenance unit .3Servicemen:These employees supervise the erection of machineson customers'premises, instruct the man who is to operate the ma-chine, and determine that the various performance guarantees havebeen fulfilled.They spend more than half of their time away fromthe plant, during which time they are supervised by the field superin-tendent.Because of this, we shall exclude them from the unit.We find, accordingly,that all production and maintenance em-ployees of the Employer, excluding clerical employees,professionalemployees,watchmen, stationary engineers,salaried and hourly paidengineering department employees,draftsmen,nurses, routing clerks,servicemen,office employees,shop-office typists, salesmen,cafeteriaMatter of Kidder Press Co, Inc,74 N.L. R. B 503zMatter of The Harrison Steel Casttings Company,74 N L.R B 363.CfMatterof lVestunghovseElectric Corp ,74 N L R B 94, 97. INGERSOLLMILLING MACHINE COMPANY537employees, and all supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Ingersoll Milling Machine Com-pany, Rockford, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether they desire to be represented by United Automobile,Aircraft & Agricultural Implement Workers of America (UAW-CIO), or by United Automobile Workers of America, AFL, or by Dis-trict 101, International Association of Machinists, for the purposesof collective bargaining, or by none.4Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.